Case 1:20-cv-23766-BB Document 6 Entered on FLSD Docket 09/30/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              Case No. 20-cv-23766-BLOOM/Louis

 LUIS BERTOT,

        Plaintiff,

 v.

 COMCAST CABLE COMMUNICATIONS
 MANAGEMENT, LLC, et al.,

       Defendants.
 _________________________/

                                              ORDER

        THIS CAUSE is before the Court upon Defendants’ Unopposed Motion to Compel

 Alternative Dispute Resolution and Stay Court Proceedings, ECF No. [5] (“Motion”). The Motion

 represents that as part of Plaintiff’s employment, he agreed to participate “in a multi-step

 alternative dispute resolution program, including binding arbitration.” Id. at 1. The Court has

 considered the Motion, the record in this case, the applicable law, and is otherwise fully advised.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. Defendants’ Motion, ECF No. [5], is GRANTED;

             2. The parties shall resolve this matter pursuant to their alternative dispute resolution

                 agreement.

             3. The matter is STAYED pending resolution of the alternative dispute resolution

                 proceedings and is therefore administratively CLOSED;

             4. All pending motions are DENIED AS MOOT, and any pending deadlines are

                 TERMINATED.
Case 1:20-cv-23766-BB Document 6 Entered on FLSD Docket 09/30/2020 Page 2 of 2
                                                   Case No. 20-cv-23766-BLOOM/Louis


              DONE AND ORDERED in Chambers at Miami, Florida, on September 30, 2020.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                          2
